DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 4, and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4, 5, 6, and 15 of copending Application No. 17/615,847 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, on lines 6, 19, and 22, “the transmitted signal.” It is unclear as to what exactly the examiner is referring to as “the transmitted signal” since no signal has been transmitted by the system. The examiner suggests changing the phrase “the transmitted” to “a signal about to be transmitted” as the phase shift is actually applied to a signal that is about to be transmitted, not a transmitted signal.
Claim 1 recites, on line 13, “operable to manipulate received signals.” It is unclear as to what part/structure of the system is operable to manipulate the received signal. Appropriate correction is required.
Claim 2 recites the limitation “the transmitted signal” in lines 6 and 10. The limitation is indefinite for the reasons already mentioned with respect to claim 1 above.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: receiving signals at each antenna during the first time interval and receiving signals at each antenna during the second time interval. Lines 25-27 of claim 1 recite “apply a 90 degree phase shift to signals received during the second time interval; and sum the signals received during the first time interval to 90 degrees shifted signals received during the second time interval.” However, in the claim, no signals have been received at any of the antennas at any time during the first and second time intervals.
Claim 14 recites, on lines 10, and 13, “the transmitted signal.” It is unclear as to what exactly the examiner is referring to as “the transmitted signal” since no signal has been transmitted by the system. The examiner suggests changing the phrase “the transmitted” to “a signal about to be transmitted” as the phase shift is actually applied to a signal that is about to be transmitted, not a transmitted signal.
Claim 16 recites the limitation “the transmitted signal” in lines 3 and 6. The limitation is indefinite for the reasons already mentioned with respect to claim 14 above.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: receiving signals at each antenna during the first time interval and receiving signals at each antenna during the second time interval. Lines 14-17 of claim 12 recite “a post processor applying a 90 degree phase shift to signals received during the second time interval; and the post processor summing the signals received during the first time interval to 90 degrees shifted signals received during the second time interval.” However, in the claim, no signals have been received at any of the antennas at any time during the first and second time intervals.
Claim 17 recites the limitation "the transmitter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the transmitter oscillator" in lines 9-10, 12-13, 16, and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the post processor" in line 28. There is insufficient antecedent basis for this limitation in the claim. It is unclear as which of the post processors applying the phase shifts at 0, 180, 90, and 270 degrees is performing the summing of the signals.
Claims 2-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claims 1 and 14 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahanfar US 10,770,790 discloses uni-dimensional steering of phased antenna array antennas.
Chen et al US 20110063169 discloses phased-array transceiver for millimeter-wave frequencies.
Uhl et al US 20100207819 discloses a method for electronically steering an antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648